Title: To James Madison from Josef Yznardy, 31 August 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


31 August 1804, Cádiz. “On the other side is Copy of what I had the honour of addressing you on the 26th. instant contents confirm in every respect.
“I now have the pleasure of inclosing you Copy of a Letter just received from Mr. William Jarvis our Consul at Lisbon, by which you will be fully informed of the whole transaction respecting the foregery commited on the House of James Mackenzie & A Glennie of London for £4000..—Sterling in the name of Commodore Edward Preble.
“Notwithstanding the many enquirys made, & steps taken to discover either Roberts or Borny all has proved in vain, as no tidings of such people can be found.
“I am sorry to inform you that Malaga is again visited with the Yellow fever, and a vast number of the Inhabitants are daily Swept off.”
